DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication filed February 9, 2020.
The amendments filed 1/11/2021 have been accepted and are hereby entered.
Claims 1, 3, 12, and 13 have been amended.
Claims 4-6, and 16-17 are canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and have been examined.
This action is Non-Final.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment

Applicant’s arguments with respect to the 35 U.S.C. § 102 and §103 rejections of claims 1-3, 6-15 and 18-20 directed to amended claim limitations have been fully considered but are not found to be persuasive. Examiner notes §103 arguments provided by Applicant are merely relying upon §102 argument.

RESPONSE TO ARGUMENTS

With respect to Applicant’s §102 argument directed to amended claim limitations of “determined to be insufficiently valuable to transmit…thereby reducing an amount of data for transmission” not being disclosed by Ling, Examiner respectfully disagrees, and notes reasoning for claim 1 and 13 herein. Examiner notes, rationale for claim 12 is provided within §103 rejection (below). Applicant specification which supports claim amendment discloses: 

¶27, “the software application may discard or otherwise ignore the non-anomalous data if, for example, it is not deemed sufficiently valuable to transmit, in based only on the anomalous data.”
(Underline added for emphasis)

The specification further stating:

 ¶32, “the software application 46….may receive sensor data from the one or more sensors 14, 24, 34, as shown in 112….application 46 may perform initial processing of the data to identify anomalous data, or  “segments of interest”, in the received sensor data, as shown in 114. The difference between anomalous and non-anomalous data may depend on the nature of the data and the implementation…the difference may be objectively determined (e.g., behavior that exceeds a … threshold).
(Underline added for emphasis)

In view of aforementioned applicant citations, Examiner understands the claimed discarding step disclosed by applicant can include recording sensor data exceeding some form of threshold, and not transmitting sensor data below a threshold.

Keeping above reasoning in mind, Ling discloses asynchronous recording/storing (¶187) determined to occur on basis of asynchronous/trigger events1, of which the trigger events may include occurrence of exceeding thresholds (e.g., exceeding speed thresholds);(¶271);(See also 

Continuing with above analysis of Ling, ¶146 of Ling discloses that a data capture process (i.e., recording of data sensed), of which is for insurance processing purposes (¶146), may be initiated by a trigger event, which may include data understood to originate from sensors (¶¶71, “information from …related sensors may include:” in view of ¶78, “Speed”, and aforementioned ¶271 disclosing speed threshold as event trigger; ¶189). Further, note ¶165 of Ling disclosing trigger event processing may include recording trigger event data. (i.e., when 

Lastly, as cited in previous Office Action, ¶¶187-190 of Ling discloses: 

where, in view of ¶¶187, 189, and 190 of Ling, the data transmitted corresponding to aforementioned trigger event is transmitted (and potentially stored locally prior to transmission): 

¶187, “The recording may include one or more raw data elements, calculated data elements, and/or derived data elements [i.e., the sensed data or the data derived 

¶189, “a trigger event may cause an immediate or almost immediate transfer or exchange of data…”

¶190 discloses two different types of trigger events, one of which delays the transference of event data to a network, and are temporarily stored on local file prior to transfer.

Similar to explanation to Interview Summary received 1/13/2021, Examiner notes it is understood in view of above citations that the sensors of Ling are sensing the data prior to storage/transmission of said data sensed in the asynchronous data gathering mode (¶187), as the sensed data is the means for determining whether a trigger/asynchronous (i.e., anomalous) event has occurred in the first place; a determination in which subsequently results in either storing the (asynchronous i.e., anomalous) data in the case of determining an asynchronous/trigger event has occurred per threshold (resulting in subsequently sending the data), or not storing/sending the sensed data (in the case of determining an asynchronous event has not occurred, and the interval for synchronous recording also has not occurred at a given instance). i.e., in the latter case, threshold has not been exceeded, resulting in limiting 

In view of the entire analysis provided above, Examiner fails to see how such a disclosure of Ling does not read upon “identify[ing] anomalous and non-anomalous data determined to be insufficiently valuable to transmit in the sensor data as the sensor data is received…thereby reducing an amount of data for transmission” as asserted by applicant, and respectfully disagrees, believing Applicant interprets the claims too narrowly. One of ordinary skill in the art reading Ling’s disclosure understands that the asynchronous data is “sufficiently valuable to transmit”, given the design of Ling, and the data not stored during asynchronous setting of Ling (when memory constraints exist), constitutes “non-anomalous data determined to be insufficiently valuable to transmit”, (especially in an insurance context, as is apparent in Ling), resulting in subsequent data for transmission.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 6-15, and 18-20 are rejected on the grounds of nonstatutory anticipation type double patenting as being anticipated by claims 1-2, 4-8, 10-12, 13-15 and 17-20 of co-pending U.S. Patent Application No. 16/108,840 filed 9/24/2020.  For example, claim 1 of Fields recites all elements of claim 1 of the instant application.  All other aforementioned claims of Fields (1-6, 8-9, and 13-20) also similarly anticipate all elements of claims 1-3, 6-15, and 18-20 of the instant application. Note, this is a provisional statutory double patenting rejection as the patentably indistinct claims have not been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 10, it is unclear as to how it is possible the software application is configured to store non-anomalous data when parent claim 1 already disclosed that the non-anomalous data is already discarded via the local electronic device executing the software application.

Claims 11 is rejected by virtue of dependency upon the aforementioned unclear/rejected claims 10. 

With respect to claim 12, the limitation: “discard the non-anomalous data, thereby reducing an amount of data for transmission,” is unclear. It is unclear specifically in view of the generate at least one of a score or a summary of non-anomalous data, and transmit the generated score or summary of the non-anomalous data;”. In view of the claimed system only ever transmitting a score or summary of the non-anomalous data, it is unclear how the local device discarding data “thereby” reduces an amount of data for transmission to another device, when it is clear in view of subsequent limitations that the scoring or summarization of said data is the reason an amount of data for transmission is thereby reduced. (I.e., it is unclear how a given device discarding data locally would result in less data being transmitted when there is no reason why the non-anomalous data was ever going to be included in the first place, per system sending the summary or score of the non-anomalous data, of which is understood to constitute less data than the sensor data itself. In a counter example, proving the summarization/scoring step is the “thereby” (i.e., the reason amount of data for transmission is reduced), the local sensing device could easily store (i.e., not discard) the data in question, summarize/score it, still store the summarized data, and transmit the summary / score, which has no effect on the overall size of the data transmission). There is nothing claimed prior to claimed discarding step that could be construed as a transmission/message to other device to discard from, just the device discarding the data. If claim limitation in question is successfully argued by applicant to not be indefinite (which Examiner respectfully doubts), Examiner respectfully contends the “thereby reducing an amount of data for transmission” claim language is non-functional descriptive material. Examiner suspects amended limitations were directed to a different, mutually-exclusive embodiment in view of ¶96 of Instant application disclosing: “Alternatively, the software application may discard or otherwise ignore the non-anomalous data if, for example, it is not may be based only on the anomalous data”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US-2013-0013347-A1 to Ling, (hereinafter “Ling”).

With respect to claim 1, Ling discloses: A system (¶146, “Systems”, Fig. 2) for collecting and processing information relevant to setting an insurance premium (¶¶146,189,204 of Ling disclose a system for gathering information for an assessment of an insurance premium), the system comprising:

A plurality of sensors located to generate sensor data representing a plurality of driving-related behavior, wherein the sensor data includes data representing speed, acceleration, turning, braking, cornering, stopping, phone usage, and location, (¶¶49-60,65, and 231 of Ling disclose that sensor data includes speeds driven, rate of acceleration, braking, turning and cornering, location, and telephone usage. Ling Further discloses that some recorded events include excessive speed, collision, location (e.g., location can be determined to be in a high crime area), acceleration, turning (e.g. lateral acceleration or characteristics that indicate a hard turning maneuver), braking, and phone usage. ¶68 of Ling discloses that the vehicle is monitored through one or more sensors (i.e., a plurality).

a local electronic device storing and executing a software application (Fig. 3; ¶¶61,188,146,197 disclose an on-board portable mobile device 300 (i.e. local electronic device) monitoring and recording the output of sensors and operator actions to assess a level of risk or determine a price or cost of insurance. Examiner understands assessment of a risk level given data constitutes software application functionality) configured to - receive sensor data from one or more sensors, (¶¶61, 67-68, 146, 189 of Ling disclose that sensors may communicate data directly to the device 300 after a trigger event when the vehicle is in operation) identify anomalous data and non-anomalous data determined to be insufficiently valuable to transmit in the sensor data as the sensor data is received[;], (¶¶146,187-189 of Ling disclose identifying trigger events related to the unsafe operation of a vehicle such as driving the vehicle at an excessive speed. Examiner interprets anomalous data as including/ reading upon data gathered by sensor for local electronic device while a trigger event’s threshold is exceeded. (e.g., excessive speed, compared to non-anomalous non-excessive speed).  Reworded, anomalous data is identified via trigger events, (i.e., thresholds of sensed data) as local electronic device receives sensor data, where asynchronous events are noted to include exceeding safety measures such as a speed threshold (¶271))) transmit the anomalous data as the anomalous data is identified, (See at least ¶¶189,197 where Ling discloses that data corresponding to trigger event may be immediately transmitted in real-time to a and discard the non-anomalous data, thereby reducing an amount of data for transmission; (Examiner, In view of Ling disclosing:

asynchronous recording/storing (¶187) determined to occur on basis of asynchronous/trigger events, of which the asynchronous/trigger events may include occurrence of exceeding thresholds (¶271), in order to account for limited storage/memory space (¶187), where the data used to determine whether or not trigger event occurred is gathered from sensor sensing (abstract, ¶¶7, 61 in view of at least ¶¶71-81, 82-95, 96-111, and especially ¶189), 

¶¶187, 189, and 190 of Ling disclosing asynchronous/trigger events from sensor data resulting in asynchronous data transmission, (or recording sensor information, (¶¶146, 165, 168)),  where, in view of ¶¶187, 189, and 190 of Ling, the data transmitted corresponding to aforementioned trigger event is eventually transmitted (and potentially stored locally prior to transmission)

understands that the aforementioned citations realize discarding non-anomalous data determined to be insufficiently valuable to transmit, thereby reducing an amount of data for transmission), when in asynchronous data transfer mode per memory constraint (¶189), since the sensed data prior to trigger event is understood to not be recorded in ¶189 embodiment, but still necessarily sensed (prior to storage, and consequently, transmission) to determine whether or not an asynchronous event occurred in the first place. (i.e., system of Ling determines whether or not sensed data is sufficiently/insufficiently valuable to transmit on basis of thresholds detected). See argument responses in this Action (above) for further explanation.

and a remote server computer configured to – receive the anomalous data transmitted by the software application, (¶¶62,69,187,189, and 197 in view of Fig. 4 of Ling disclose a vehicle linked to a remote control center 416 before trigger events are transferred to a remote memory (Examiner understands this as referring to “remote server” memory). See also ¶229 and ¶209).

analyze the anomalous data, (¶187 of Ling disclose that raw data from device 300 may be processed to determine derived data at a remote server),

and recommend the insurance premium based at least in part on the anomalous data. (¶188-189 in view of Fig. 7 of Ling discloses that trigger events in sensor data may result in an assessment of an insurance premium);(¶225 further discloses a resultant assignment (i.e. recommendation) of an underwriting tier/insurance rate in view of the level of risk determined in part by the recorded data (¶220));(¶257 of Ling further discloses recommendations on how modification of current driving behavior, determined by gathered data, and modified by sliders, may impact the discount/rate of insurance costs).
 
With respect to claim 3, Ling discloses: The system as set forth in claim 1, 

wherein the insurance premium is for vehicle insurance and (at least ¶49 of Ling) - 
and the anomalous data includes exceeding a speed limit, overly aggressive acceleration, turning, braking, cornering, and stopping, phone usage, driving and parking in high crime areas, non-use of a theft alarm, and significant impact or a collision. (¶¶49-60,65,176-187,189,198,204,231 of Ling disclose the sensor data including speed (¶50, 271), acceleration (¶¶53, 246), braking/stopping (¶¶59, 246, 250), turning/cornering (¶60), phone use (¶231), and collision (¶189);( ¶196 of Ling discloses that event data may warn a driver that the driver is within a dangerous area (Examiner understands ‘dangerous’ areas as ‘high crime’ areas). Furthermore, ¶108 of Ling discloses that data monitored/recorded by device 300 includes “anti-theft disable”, e.g., the non-use of a vehicle theft alarm system). ¶¶271,246 in 

With respect to claim 6, Ling discloses: The system as set forth in claim 1, wherein the anomalous data is defined objectively.  (¶49 of Ling discloses that the system or method may measure or monitor machine operation. Ling further discloses when the system is started 100, a data capture may be initiated by a trigger event 102 (e.g. based on set thresholds e.g., acceleration and velocity thresholds at ¶¶149-150) and additionally discloses, the machine is a vehicle, where a user may monitor and/or adjust his/her insurance costs by adjusting his/her driving behavior).

With respect to claim 7, Ling discloses: The system as set forth in claim 1, wherein the anomalous data is defined subjectively.  (¶196 of Ling discloses subjectively defined restrictions applied by parents to youthful drivers for locations that parents desire to restrict.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ling in further view of United States Application Publication No. 2019/0180382 A1 to Cowper (hereinafter, “Cowper”). 

With respect to claim 2, Ling discloses: The system as set forth in claim 1[…], and the anomalous data is transmitted over a wireless communication network to the remote server computer.

(¶¶62,65,69,187,189-190 and 197 in view of Figs. 3 and 4 of Ling discloses the anomalous data is transmitted over a wireless communication network to the remote server computer, and further discloses an exemplary vehicle architecture that includes a vehicle processor or onboard computer interfaced to a monitoring device that communicates selective data to a remote destination; Ling further teaches a vehicle linked to remote control center 416 before trigger events are transferred to a remote memory (i.e., a “remote server” memory);(¶209-210 of Ling additionally discloses that a remote web server 220 receives the sensor data, as it allows for users to view sensor data which are accessed “through the Web Server”.)

Ling arguably suggests a smartphone (Note onboard portable device 300, defined as a “portable mobile device”, ¶61), but does not explicitly teach wherein the local electronic device is a smartphone.

However, Cowper, of a similar field of endeavor as applicant and Ling, discloses: wherein the local electronic device is a smartphone: (¶29 of Cowper discloses a GPS enabled smartphone (a form of “telematics system” as disclosed by Cowper) comprising sensors for sensing signals representative of driver’s driving. See also ¶59, and claim 27 of Cowper).
 
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the portable mobile device of Ling to be a smartphone as disclosed by Cowper, as smartphones performing this sensing function would decrease clutter/need for extra machinery, as smartphones are multi-purpose machines driver’s typically own.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ling in further view of United States Application Publication No. US-20080065427-A1 to Helitzer et al. (hereinafter, "Helitzer").

With respect to claim 8, Ling fails to explicitly teach: wherein an artificial intelligence tool is used to identify the anomalous data.

However, Helitzer, of the same field of endeavor as Ling and applicant, discloses: wherein an artificial intelligence tool is used to identify the anomalous data. (¶40 in view of abstract of Helitzer discloses data analysis of monitored property, (such as insured vehicles, as disclosed in ¶3 of Helitzer) carried out by differing possible forms of artificial intelligence such as neural networks, amongst other embodiments).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate artificial intelligence tools as disclosed by Helitzer for the analysis of anomalous data as disclosed by Ling, in order to enable machines to continuously and more accurately assess relevant data over-time as more data is introduced, and autonomously infer meaning of the data without the oversight of a human.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ling

With respect to claim 9, Ling discloses: The system as set forth in claim 1, the server computer being further configured to generate a report based on the anomalous data, (Figs. 8 and 10-17 in view of ¶¶209-212 of Ling, illustrate documents (i.e. reports) and screens that a server may generate and transmit in response to requests received at a proxy or origin web server 220 for sensor data (i.e., anomalous or non-anomalous data)).

wherein the report includes a score, (¶¶209-212 in view of FIGS. Fig 8 and ¶¶250,254 of Ling disclose that an insurer may use the accumulated underwriting, rating,  customers 520 to provide reports with driver scores (¶¶,250,254, Fig. 8)),and to transmit the report to […] device for display. (¶¶209-212 in view of Figs.  18, and 10-17 of Ling disclose remote software that allows users to view documents and files related to those documents via internet, a user may view sensor data, event data, ratings, and/or analysis. Furthermore, Figs. 8 and 10-17 of Ling illustrate documents (i.e. reports) and views that a server may generate and transmit in response to requests received at a proxy or origin web server 220);(See also ¶243 disclosing transmission of data (i.e. reports) of Fig. 8 to local computer devices that are internet enabled.)

Ling discloses the claimed invention except for the report including the score being sent to the same local electronic device which gathers data from one or more sensors. However, Ling also discloses that the device 300 may also display or render gathered data information (¶206), and further discloses that device 300 may be able to access the internet (¶65). Ling further discloses that the details of Fig. 8, including at least one score (¶247, “safety score”), 

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the internet-enabled local electronic device 300 of Ling was made to additionally display the report data of Fig. 8 in order to apprise the driver of their driving skills with respect to their insurance premiums.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ling in further view of United States Application Publication No.  US-20170206717-A1 to Kuhnapfel (hereinafter, Kuhnapfel).

With respect to claim 10, Ling discloses:  The system as set forth in claim 1,

 the software application being further configured to store non-anomalous data […], (Examiner interprets non-anomalous data as any data below threshold (i.e., data sensed during asynchronous mode below threshold, or the synchronous data sensed/gathered));(¶¶188-190 of Ling discloses that in a synchronous mode, the recording process may be implemented by monitoring and storing the data in a local buffer after/at pre-selected/selected time periods e.g., that may comprise a cycle time of a processor or controller of the device 300 or a longer period, such as about every thirty seconds of vehicle use);

 and to transmit the non- anomalous data […] at an off-peak time. (¶62 of Ling discloses that in some systems, a wireless network may provide connectivity when the wireless network or a wireless service provider indicates a channel capacity or excess channel capacity to transfer some or all of the desired data to a destination (i.e., Examiner understands a time period where channel capacity is large/ in excess as an off-peak time, and further understands 

Ling fails to explicitly teach: or [store/transmit] the summary thereof.

However, Kuhnapfel, of a similar field of endeavor as applicant and Ling discloses: or [store/transmit] the summary thereof: (Figs. 5-7 of Kuhnapfel discloses telematics unit (i.e., local device) storing/processing local summaries (i.e., blocks, see fig. 5, 540 in view of Fig. 6), which subsequently are  transferred to a server (Fig. 7))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to store/transmit a summary of the non-anomalous data of Ling (as disclosed by Kuhnapfel), in order to advantageously characterize/summarize the data sent.

With respect to claim 11, Ling discloses: The system as set forth in claim 10, the remote server computer being further configured to receive and analyze the non-anomalous data or the summary thereof, (¶187 of Ling discloses that acceleration or distance may be derived from speed measurements made at a fixed interval (e.g., every second) or derived from measured data retained locally within the device or remotely at a remote server);(figs. 5-7 of Kuhnapfel)

generate a report based on the anomalous data and the non-anomalous data or the summary thereof, (FIGS. 8 and 10-17 in view of ¶209 of Ling illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220. ¶209 of Ling further discloses that through remote software that allows users to view documents and files and software related to those documents, a user may view sensor data (i.e., including the anomalous and non-anomalous data), event data (i.e., summaries), ratings, and/or analysis); (figs. 5-7 of Kuhnapfel)

wherein the report includes a score, (FIGS. 8 and 10-17 and ¶¶209-212 of Ling disclose that in time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk) and to transmit the report to the […] device for display, (FIGS. 10-17 in view of  ¶209-212 of Ling illustrate documents (i.e. reports) and screens that a server may generate and transmit in response to requests received at a proxy or origin Web server 220); (See also ¶243 disclosing transmission of data (i.e. reports) of Fig. 8 to local computer devices that are internet enabled.))

and recommend the insurance premium based on both the anomalous data and the non-anomalous data or the summary thereof. (Fig. 7, and ¶¶188-189 of Ling disclose that some systems may classify or divide events into two or more classes or grouping. Two groupings may include those requiring immediate action and those not requiring immediate action, but useful for determining a cost of insurance, measuring risk, or monitoring performance. Those useful for determining a cost of insurance or measuring risk may be stored in a file with other recorded vehicle sensor information in a logically distinct portion of a memory); (¶225 further discloses a resultant assignment (i.e. recommendation) of an underwriting tier/insurance rate in view of the level of risk determined in part by the recorded data (¶220));(¶257 of Ling further discloses recommendations on how modification of current driving behavior, determined by gathered data, and modified by sliders, may impact the discount/rate of insurance costs); (figs. 5-7 of Kuhnapfel)

Ling discloses the claimed invention except for the report including the score being sent to the same local electronic device which gathers data from one or more sensors. However, Ling also discloses that the device 300 may also display or render gathered data information (¶206), and further discloses that device 300 may be able to access the internet (¶65). Ling further discloses that the details of Fig. 8, including at least one score (¶247, “safety score”), and further explains in ¶243 that the information of Fig. 8, (i.e. a report containing a ‘safety 

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the internet-enabled local electronic device 300 of Ling was made to additionally display the report data of Fig. 8 in order to apprise the driver of their driving skills with respect to their insurance premiums.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ling in further view of United States Application Publication No.  US-20100148940-A1 to Gelvin (“Gelvin”), in further view of United States Application Publication No.  US-20120136527-A1 to McQuade (“McQuade”), with supporting reasoning from Non-Patent Literature, “Flexible On-Board Stream Processing for Automotive Sensor Data” to Schweppe (“Schweppe”), in further view of Kuhnapfel.

With respect to claim 12, Ling discloses: A system for collecting and processing information relevant to setting an insurance premium, (See Abstract,¶¶146,189,204 of Ling disclosing a system for gathering information for an assessment of an insurance premium)
 
the system comprising:

A plurality of sensors located to generate sensor data representing a plurality of driving-related behavior, wherein the sensor data includes data representing speed, acceleration, turning, braking, cornering, stopping, phone usage, and location, (¶¶49-60,65, and 231 of Ling disclose that sensor data includes speeds driven, rate of acceleration, braking, turning and cornering, location, and telephone usage. Ling Further discloses that some recorded events include excessive speed, collision, location (e.g., location can be determined to be in a high crime area), acceleration, turning (e.g. lateral acceleration or characteristics that 

 a local electronic device storing and executing a software application (¶¶61,66,188,146,197 in view of Fig. 3 of Ling disclose an on-board portable mobile device 300 monitoring and recording the output of sensors and operator actions to assess a level of risk or determine a price or cost of insurance. Examiner understands monitoring operation is realized via some form of software)

[local electronic device] configured to – 

receive the sensor data from the plurality of sensors, (¶¶61, 67-68,146 of Ling disclose that sensors may communicate data directly to the device 300 after a trigger event when the vehicle is in operation)

identify anomalous data and non-anomalous data […] in the sensor data as the sensor data is received, 

(¶¶67-68, 146,187-189 of Ling disclose identifying trigger events related to the unsafe operation of a vehicle such as driving the vehicle at an excessive speed. Examiner interprets anomalous data as including/ reading upon data gathered by sensor for local electronic device while a trigger event’s threshold is exceeded. (e.g., excessive speed, compared to non-anomalous non-excessive speed data gathered in synchronous mode (See ¶187 of Ling)).  Reworded, anomalous data is identified via trigger event (asynchronous mode), and non-anomalous data is discarded while sensed data is indicative of being below event trigger threshold (and while synchronous mode of operation does not reach interval). Ling discloses anomalous data is recorded as local electronic device receives sensor data (¶187, note “data may be recorded at synchronous intervals and during … asynchronous events”, where asynchronous events are noted to include exceeding safety measures such as a speed threshold 

transmit the anomalous data as the anomalous data is identified, (¶¶187, 189 and 197 of Ling discloses that trigger/asynchronous event data may be transmitted in real-time);(See also ¶271 disclosing recording of data when asynchronous (i.e., anomalous) events corresponding to thresholds occur.)

and a remote server (remote control server 416/ remote memory) computer configured to – 

receive the anomalous data  and the […] non-anomalous data transmitted by the software application, (¶¶62, 69,187,189 and 197 in view of Fig. 4 of Ling disclose a vehicle linked to remote control center 416 before trigger event data is transferred to a remote memory e.g., a “remote server”. Ling further discloses that one or more selected sensor data elements may be stored in a local memory of the device 300 before the data elements (i.e., the non-anomalous data not beholden to immediate transfer via event) are transferred to a remote memory (i.e., the remote server)). ¶187 further discloses synchronous data recorded may include rates that may be calculated remotely at a remote server (i.e., non-anomalous data is transmitted by device 300. Examiner understands device 300 comprises software (i.e., software application) to transmit such data.)

analyze the anomalous data and […] non-anomalous data, (¶¶62,187-189, and 197 of Ling disclose that trigger events may be derived from measured data, or the non-anomalous data deemed relevant (of which Examiner understands to correspond to a score of non-
generate a report based on the anomalous data and the […] non-anomalous data, (¶¶209-212 in view of Figs. 10-17 of Ling disclose Figs. 10-17 illustrate documents [reports] and screens that a server may generate and transmit in response to requests received at a proxy or origin web server 220)
wherein the report includes a score, (¶¶209-212 in view of Figs. 10-17 of Ling disclose that in time, an insurer may use the accumulated underwriting, rating, or driver score information from individual customers 520 to establish relationships between users or user profiles and levels of risk),
and transmit the report to the […] device for display, (¶¶65 and 209-212 of Ling, in view of Figs. 10-17 illustrate documents (i.e. reports) and screens that a server may generate and transmit in response to requests received at a proxy or origin web server 220),
and recommend the insurance premium based on both the anomalous data and the […] non-anomalous data. (¶¶108, 189 in view of fig. 7 of Ling disclose that sensor data (i.e., either type) may indicate the need for an action, and further discloses that, in an insurance application, it may result in an assessment of a premium, or a surcharge or discount to a premium, during an insurance billing process. Moreover, Ling discloses that trigger events in sensor data may result in an assessment of an insurance premium);(¶225 further discloses a resultant assignment (i.e. recommendation) of an underwriting tier/insurance rate in view of the level of risk determined in part by the recorded data (¶220));(¶257 of Ling further discloses recommendations on how modification of current driving behavior, determined by gathered data, and modified by sliders, may impact the discount/rate of insurance costs).

Ling fails to explicitly teach the report including the score being sent to the same local electronic device which gathers data from one or more sensors. However, Ling also discloses 

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the internet-enabled local electronic device 300 of Ling was made to additionally display the report data of Fig. 8 in order to advantageously apprise the driver of their driving skills with respect to their insurance premiums.

Ling fails to explicitly teach the system providing generat[ing] / receiving / analyze[ing] at least one of a score or summary taken from synchronous data (i.e., non-anomalous data not taken from thresholds being exceeded) because the data is determined to be insufficiently valuable to transmit, thereby reducing an amount of data for transmission.

However, Gelvin, similarly disclosing vehicle data gathering metrics as Applicant and Ling, discloses: generate / receive a score or summary of the non-anomalous data, and transmit the generated score of summary of the non-anomalous data. (¶173 of Gelvin discloses sensor data, if not indicative of a threat event (i.e., similar to trigger/asynchronous/anomalous event / threshold of Ling), is [pre-]processed locally, and a determined short summary message is sent through the network instead of the sensor data not indicative of threat event (e.g., trigger/anomalous event), as the sensors gather far more data than the network could realistically handle);(i.e., the data is determined to be insufficiently valuable to transmit,  thereby reducing an amount of data for transmission in view of constraints, but may be useful to submit associated  nominal status (i.e., a summary)).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the synchronous data of Ling be summarized in a nominal status as opposed to raw data transfer, resulting in the system of Ling to transmit summaries of the synchronous data being transmitted, in order to advantageously increase throughput for the remote network of Ling, mitigating potential system bottlenecks, as explained in ¶173 of Gelvin, while still providing a nominal status to provide for the documents (i.e., reports) of Ling, and for recommending the insurance premiums of Ling ((¶¶65, 209-212, and ¶¶189, 247, 225, 220, 257) with respect to both the non-anomalous summary data, and the anomalous data).

Ling in view of Gelvin fails to explicitly teach that the synchronous (i.e., non-anomalous) data is discarded.

However, McQuade, similarly disclosing vehicle data collection, discloses: data is discarded: (¶96 of McQuade discloses, conventionally, data may be used by a vehicle immediately and then subsequently discarded, particularly because the amount of operational data available at any given time is likely too large to be transmitted in total, so portions of data are selected, and the rest are discarded per usual);

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the local device of Ling in view of Gelvin discard the non-anomalous (synchronous, not corresponding to thresholds) data after the summarization step, in order to advantageously mitigate bottleneck circumstances on the network, and to also account for storing/processing newer, ongoing data sensed. Further supporting this argument, Examiner notes Page 3, “C. Stream Processing” of Schweppe discloses that  vehicle data gathered can often be of a high volume, and in view of such considerations, is processed immediately for aggregation (i.e., summarized), and then discarded (i.e., not saved).

Ling in view of Gelvin, McQuade, and Schweppe fail to explicitly teach generating a score of the non-anomalous data.

However, Kuhnapfel discloses generate at least one of a score of non-anomalous data (Figs. 6 and 7 in view of ¶61 discloses telematics unit 110 of vehicle (i.e., local electronic device) gathering raw data of the vehicle (Fig. 6, 640 in view of ¶57) and pre-processing said data into positive driving events such as steady driving, and defensive driving (i.e., summarization);(i.e., raw data corresponding to non-anomalous data is summarized in terms of events attributable to the raw data). Fig. 7 discloses that the raw data summarized is even further summarized over pre-defined time slices (e.g., 30 mins) in data structures called blocks, of which together correspond to a raw driver score, and is a component of the overall driver score);(¶66 of Kuhnapfel discloses the factors contributing (i.e., realizing) an event are provided via averages of the raw data (i.e., a summarized score of non-anomalous data), of which are calculated by the vehicle CAN (i.e., by the telematics unit / local device))

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system for collecting/processing information relevant to setting an insurance premium of Ling in view of Gelvin, McQuade, and Schweppe to incorporate the summarizing scores as disclosed by  Kuhnapfel, resulting in the synchronous (i.e., non-anomalous) data of Ling being summarized  by local device (both as an average (¶66 of Kuhnapfel)) and with respect to characterizing the time-slices of raw data with  summarizing events over a time slice (e.g., “steady driving”, “defensive driving”, ¶61, see also Fig. 5, 540, “local summary (block)”)) prior to transmitting, (understood to further result in analyzing the summarized data/ scores of non-anomalous data, and recommending the premium based on the summary and/or score of the non-anomalous data, based on prior disclosure of Ling using the synchronous data for calculations), so as to advantageously offset processing on the remote sever of Ling, and to increase throughput of the data transmitted to remote server of Ling via transmitting summarized data (as opposed to all the relevant synchronous/non-anomalous data).

Examiner further notes, arguendo, that if the average of the non-anomalous data of Ling in view of Kuhnapfel is assumed to not be a “score of non-anomalous data”, that the raw driver score reads upon such limitation, as it is a score calculated on the basis of multiple summarizations of synchronous data (i.e., the blocks, See Fig. 5, 540), and is a component for determining an overall score (of which would be obvious to provide within report and use for setting insurance premiums).  Examiner further notes that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the calculation of the raw driver score of  Kuhnapfel by the local device (e.g., 110 (Kuhnapfel) / 300 (Ling)) instead of the remote server, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70), and the modification via rearrangement also would advantageously result in offsetting processing on the remote server of Ling, as well as increase throughput for the remote network of Ling, of which is understood to communicate to multiple other ‘local devices’ (i.e., obvious modification advantageously mitigates potential system bottlenecks).

Claims 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling in further view of United States Patent Publication No. US-9953372-B1 to Dziabiak (hereinafter, Dziabiak).

With respect to claim 13, Ling discloses: A computer-implemented method for collecting and processing information relevant to setting an insurance premium (¶189 of Ling), the computer-implemented method comprising: 

generating by a plurality of sensors located to generate sensor data representing a plurality of driving-related behavior, wherein the sensor data includes data representing speed, acceleration, turning, braking, cornering, stopping, phone usage, and location; (¶¶49-60,65, and 231 of Ling disclose that sensor data includes speeds driven, rate of acceleration, braking, turning and cornering, location, and telephone usage. Ling Further discloses that some 

receiving by a local electronic device the sensor data from the plurality of sensors; (¶61 of Ling discloses mobile device 300 monitoring and recording output of a plurality of sensors.)

identifying by the local electronic device anomalous data in the sensor data as the anomalous data is received; (¶¶146,187-189 of Ling disclose identifying trigger events related to the unsafe operation of a vehicle such as driving the vehicle at an excessive speed. Examiner interprets anomalous data as including/ reading upon data gathered by sensor for local electronic device while a trigger event’s threshold is exceeded, or data relevant to risk assessment. (e.g., excessive speed, compared to non-anomalous non-excessive, i.e., typical speed).  Reworded, anomalous data is identified via trigger events, (i.e., thresholds of sensed data) as local electronic device receives sensor data (¶187, note “data may be recorded at synchronous intervals and during … asynchronous events”, where asynchronous events are noted to include exceeding safety measures such as a speed threshold (¶271)))

discarding non-anomalous data determined to be insufficiently valuable to transmit, thereby reducing the amount of data for transmission (Examiner, In view of Ling disclosing:

asynchronous recording/storing (¶187) determined to occur on basis of asynchronous/trigger events, of which the asynchronous/trigger events may include occurrence of exceeding thresholds (¶271), in order to account for limited storage/memory space (¶187), where the data used to determine 

¶¶187, 189, and 190 of Ling disclosing asynchronous/trigger events from sensor data resulting in asynchronous data transmission, (or recording sensor information, (¶¶146, 165, 168)),  where, in view of ¶¶187, 189, and 190 of Ling, the data transmitted corresponding to aforementioned trigger event is eventually transmitted (and potentially stored locally prior to transmission)

understands that the aforementioned citations realize discarding non-anomalous data determined to be insufficiently valuable to transmit, thereby reducing an amount of data for transmission), when in asynchronous data transfer mode per memory constraint (¶189), since the sensed data prior to trigger event is understood to not be recorded in ¶189 embodiment, but still necessarily sensed (prior to storage, and consequently, transmission) to determine whether or not an asynchronous event occurred in the first place. (i.e., system of Ling determines whether or not sensed data is sufficiently/insufficiently valuable to transmit on basis of thresholds detected). See argument responses in this Action (above) for further explanation.

transmitting by the local electronic device the anomalous data as the anomalous data is identified; (See at least ¶¶189,197 where Ling discloses that data corresponding to trigger event may be immediately transmitted in real-time to a network. ¶229 further discloses device 300 recording data may be transmitted or uploaded to a remote server of an insurer.)

receiving by a remote server computer the anomalous data transmitted by the local electronic device; (See at least ¶¶189,197 where Ling discloses that data corresponding to trigger event may be immediately transmitted in real-time to a network. ¶229 further discloses device 300 recording data may be transmitted or uploaded to a remote server of an insurer.)

determining by the remote server computer an […] score based on at least one of a number or frequency of anomalies represented by the anomalous data; ¶257 of Ling discloses the frequency of aggressive accelerations affects safety score. ¶146 of Ling further discloses acceleration data may be realized by trigger events (e.g., thresholds) per exceeding related threshold. (i.e., in view of aforementioned citations, an estimated score based on at least on one of a number of anomalies may be determined via corresponding anomalous data).  Furthermore, ¶49 of Ling discloses that, generally, the system of Ling uses monitored driving data to generate safety/insurance scores, and includes aspects listed in ¶¶50-60 of Ling.  ¶146 and subsequent list of Ling discloses the anomalous data may be gathered via thresholds being exceeded (triggered events), of which correspond to the list of ¶¶50-60 of Ling. See also ¶246 disclosing frequency with respect to braking and deceleration.
 
recommending by the remote server computer the insurance premium based upon the […] score; (Fig. 7, 734 of Ling discloses a price for insurance (i.e., insurance premium) is based on a level of risk, where ¶212 further discloses driver score information establishes the levels of risk. (i.e., premiums are based on the scores estimated on the basis of gathered sensor data));(See also ¶308 of Ling);(In another interpretation, ¶¶247 and 257 of Ling disclose discounts based on factors such as a safety score (i.e., the total insurance premium is dependent upon any discounts, of which are based on factors such as safety score. Accordingly, the insurance premium recommended would be based on the estimated score.))

Ling fails to explicitly teach and reconciling by the remote server computer the estimated score with a result of an analysis of the anomalous data. (i.e., fails to disclose a preliminary score, See ¶¶34, 38 of instant application.);(Note Examiner interprets the “reconciling” limitation to include updating the estimated score with a more updated/accurate result).

However, Dziabiak, of a similar field of endeavor as applicant and Ling, discloses: and reconciling by the remote server computer the estimated score with a result of an analysis of the […] data. (Col 15, lines 35 – 62 in view of Claim 12 of Dziabiak discloses an 

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the reconciling of preliminary estimated scores with a more accurate final of an analysis of the anomalous data of Ling, resulting in providing the users of Ling’s method a rough/preliminary estimated insurance score using a subset of (default) telematics data (including anomalous data, such as data including event thresholds) in order to advantageously facilitate relatively fast, and low latency retrieval of data used in estimating score (i.e., the claim anomalous or non-anomalous data).  Examiner understands this advantageously decreases time for user receiving initial estimate per processing less elements/attributes (than the total amount of elements) when determining the score.

With respect to claim 15, it is rejected under the same rationale as claim 3, (above), mutatis mutandis.

With respect to claim 18, it is rejected under the same rationale as claim 9 (above), mutatis mutandis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ling and Dziabiak in further view of Cowper. 

With respect to claim 14, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling and Dziabiak in further view of Kuhnapfel. 

With respect to claim 19, it is rejected under the same rationale as claim 10 (above), mutatis mutandis.

With respect to claim 20, it is rejected under the same rationale as claim 11 (above), mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
 United States Application Publication No.  US-20120065871-A1 to Deshpande disclosing avoidance of sending unnecessary/ excessive raw data (¶¶53, 55 see also ¶69 disclosing thresholds triggering sending of data).

United States Application Publication No.  US-20130046510-A1 to Bowne, disclosing determination of severity levels for notable driving events identified during data collection (of a vehicle), ¶¶18-19, and includes detecting similar events as claimed by Applicant (¶69).

United States Application Publication No.  US-20140257594-A1 to Hashimoto, disclosing a data recording apparatus for a vehicle, where detections of events causes saving/recording of data before and after event (See title in view of Fig. 3)

Examiner notes United States Application Publication No.  US-20200065711-A1 to Clement (“Clement”) is not prior art, but is the most similar publication Examiner has found of Applicant’s invention, aside from art applied. Clement discloses pre-processing collected/sensed vehicle data for determination of anomalous events, summarizing the data. (¶¶15-17, 22, 33 of Clement).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M./Examiner, Art Unit 3695         

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 12, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶282 of Ling discloses trigger events as asynchronous events (i.e., are synonymous).